     THOMAS A. JOHNSON, SBN 119203
 1   Kristy M. Horton, SBN 271250
     Law Office of Thomas A. Johnson
 2   400 Capital Mall, Suite 2560
     Sacramento, CA 95814
 3   Telephone: (916) 442-4022
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                                  )   Case No. 2:18-cr-00192-TLN
 8   UNITED STATES OF AMERICA,                    )
               Plaintiff,                         )
 9                                                )   STIPULATION AND ORDER FOR
10
           vs.                                    )   CONTINUANCE OF STATUS
                                                  )   CONFERENCE
11   ANDREW STEPHEN LUND,                         )
              Defendant                           )   Date: 3/28/19
12                                                )   Time: 9:30 a.m.
                                                  )   Judge: Troy L. Nunley
13
14
15                                         STIPULATION
16
           The United States of America through its undersigned counsel, Brian Fogerty,
17
     Assistant United States Attorney, together with Thomas A. Johnson, counsel for Andrew
18
     Lund, hereby stipulate the following:
19
        1. By previous order, this matter was set for Status Conference on March 28, 2019.
20
        2. By this stipulation, Defendant now moves to continue the Status Conference to
21
           May 16, 2019, at 9:30 a.m. and to exclude time between March 28, 2019, and May
22
           16, 2019, under the Local Code T-4 (to allow defense counsel time to prepare).
23
        3. The parties agree and stipulate, and request the Court find the following:
24
           a. A continuance is requested because attorney for the defendant needs additional
25
                 time to review the discovery, conduct investigation, and discuss a potential
26
                 resolution. Attorney for defendant believes the failure to grant a continuance
27
                 in this case would deny defense counsel reasonable time necessary for
28


                                                                                         1|P a g e
 1            effective preparation, taking into account the exercise of due diligence. An
 2            extension is necessary for the continuity of defense counsel as well.
 3        b. The Government does not object to the continuance.
 4        c. Based on the above-stated findings, the ends of justice served by granting the
 5            requested continuance outweigh the best interests of the public and the
 6            defendants in a speedy trial within the original date prescribed by the Speedy
 7            Trial Act.
 8        d. For the purpose of computing time under the Speedy Trial Act, 18 United
 9            States Code Section 3161(h)(7)(A) within which trial must commence, the
10            time period of March 28, 2019, to May 16, 2019 inclusive, is deemed
11            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
12            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
13            granted by the Court at defendant’s request on the basis of the Court’s finding
14            that the ends of justice served by taking such action outweigh the best interest
15            of the public and the defendant in a speedy trial.
16     4. Nothing in this stipulation and order shall preclude a finding that other provisions
17        of the Speedy Trial Act dictate that additional time periods are excludable from
18        the period within which a trial must commence.
19
20   IT IS SO STIPULATED.
21   DATED: March 25, 2019                    By:    /s/ Thomas A. Johnson_____
                                                     THOMAS A. JOHNSON
22                                                   Attorney for Andrew Lund
23   DATED: March 25, 2019                           McGREGOR W. SCOTT
                                                     United States Attorney
24
                                              By: /s/ Brian Fogerty              _______
25                                                 BRIAN FOGERTY
                                                   Assistant U.S. Attorney
26
27
28


                                                                                        2|P a g e
 1                             ORDER
 2         IT IS SO ORDERED.
 3
 4   Dated: March 25, 2019
 5                                     Troy L. Nunley
                                       United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                      3|P a g e
